                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

THE COUNTY COMMISSION OF
FAYETTE COUNTY, WEST VIRGINIA,

          Plaintiff,

v.                                   Civil Action no. 2:19-cv-00113

SEMINOLE WEST VIRGINIA MINING
COMPLEX, LLC, KENNETH MCCOY,
JASON MCCOY, MIKE ISABELL,
GREAT MIDWEST INSURANCE CO.,
IRONSHORE SPECIALTY INS. CO.,
DOE INSURERS,

          Defendants.


                  MEMORANDUM OPINION AND ORDER


          Pending is a motion for attorney’s fees and costs,

filed by the plaintiff on April 23, 2019.    The defendant

Seminole West Virginia Mining Complex, LLC (“Seminole”) filed a

response in opposition on April 26, 2019, to which the plaintiff

replied on May 3, 2019.


          Final judgment was entered in this case on March 29,

2019, when the court issued a memorandum opinion and order (ECF

# 29) granting the plaintiff’s motion to remand and a judgment

order (ECF # 30) therewith, remanding the case to the Circuit

Court of Fayette County, West Virginia.    Twenty-five days later,

the plaintiff filed the instant motion for attorney’s fees and




                                 1
costs under 28 U.S.C. § 1447(c).


          The plaintiff contends that an award of attorney’s

fees is warranted because its motion was timely filed and the

defendant had no objectively reasonable basis for removal.    The

defendant disputes both of these contentions, and further argues

that the plaintiff’s requested amount in attorney’s fees and

costs -- $63,938 -- is unreasonable.


          As for the first argument, Fed. R. Civ. P. 54 (d)(2)

requires a motion for attorney’s fees to be filed no later than

fourteen days after an entry of judgment.   Although the motion

here was filed April 23, 2019 -- twenty-five days after judgment

was entered -- the plaintiff contends that it should be deemed

timely for three alternative reasons: the fourteen-day deadline

should not apply to remand orders because remand does not

constitute a “judgment”; the motion was initially filed with the

motion to remand and simply renewed by this motion; and the

delay was due to excusable neglect because one of the

plaintiff’s attorneys suffered a death in the family just before

the remand order was entered.   The defendant, however, argues

that a remand order is an entry of judgment, that the

plaintiff’s one-line request for attorney’s fees in the motion

to remand does not constitute a motion for attorney’s fees, and

that the untimeliness was not excusable because the attorney who



                                   2
suffered a death in the family has not previously made an

appearance in the case.


           The court finds, in light of the relatively minor

delay in filing the motion, which appears to have been in part

due to the death of a close family member of one of plaintiff’s

counsel who was working on the case, that the motion warrants

consideration.


           To approve a motion for attorney’s fees on a motion to

remand, the court considers the reasonableness of the removal.

See Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).

“Absent unusual circumstances, courts may award attorney's fees

under § 1447(c) only where the removing party lacked an

objectively reasonable basis for seeking removal. Conversely,

when an objectively reasonable basis exists, fees should be

denied.”   Id.


           Here, the case was removed on the ground of diversity

jurisdiction.    Although defendant Mike Isabell and the plaintiff

were both citizens of West Virginia, Seminole argued that Mr.

Isabell’s citizenship should be disregarded because he was a

fraudulently joined defendant.   The parties did not dispute that

the requirements for diversity jurisdiction were otherwise

satisfied.   Fraudulent joinder carries a heavy burden, which is

only met when there is “no possibility that the plaintiff would


                                  3
be able to establish a cause of action against the in-state

defendant in state court[.]”   Mayes v. Rapoport, 198 F.3d 457,

464 (4th Cir. 1999) (emphasis in original).


          In support of its fraudulent joinder argument,

Seminole presented evidence that the plaintiff had no intention

of pursuing a cause of action against Mr. Isabell, and

additionally argued that the plaintiff had no hope of

establishing a cause of action against Mr. Isabell because its

subject order and ordinance is unlawful and Mr. Isabell would

nonetheless not be covered by the ordinance because he was not

an operator of Seminole, a fact also supported by evidence.

Ultimately, the court found that when resolving all questions of

fact in the plaintiff’s favor, the defendant had not met its

heavy burden of showing no possibility that the plaintiff could

recover from Mr. Isabell.


          The court finds here, however, that Seminole’s grounds

for removal were objectively reasonable.   Seminole presented

evidence from which one could reasonably conclude that Mr.

Isabell was not an operator of Seminole and thus would not be

covered by the order and ordinance, and it presented at least

reasonable arguments that the order and ordinance were unlawful,

which would destroy any cause of action the plaintiff had

against Mr. Isabell.   Seminole also presented a reasonable



                                 4
argument that the forum defendant rule of 28 U.S.C. § 1441(b)(2)

warranted federal jurisdiction here.


          Accordingly, the court finds that attorney’s fees

should not be awarded.   It is therefore ORDERED that the motion

for attorney’s fees be, and hereby is, denied.    The court does

not reach the issue of the reasonableness of the amount of fees

requested.


          The Clerk is further requested to transmit this order

to all counsel of record and to any unrepresented parties.


                                     DATED:   July 23, 2019




                                 5
